Citation Nr: 1023725	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-13 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from March 1978 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
October 2006.  A statement of the case was issued in March 
2007, and a substantive appeal was received in April 2007.     


FINDING OF FACT

Bilateral knee disability was not manifested for many years 
after the Veteran's service, nor is bilateral knee disability 
otherwise related to such service.


CONCLUSION OF LAW

Bilateral knee disability was not incurred in or aggravated 
by service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309(a)(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2006 and March 2006.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  
  
Duty to Assist

VA has obtained service and VA treatment records, assisted 
the Veteran in obtaining evidence, and afforded the Veteran a 
VA examination in May 2006.  The Board acknowledges that the 
May 2006 VA examination report shows that the VA examiner did 
not have access to x-rays that were taken at another VA 
medical facility.  Nevertheless, additional development is 
not necessary as the VA examiner rendered his medical opinion 
acknowledging that records reflected that the aforementioned 
x-rays showed that the Veteran had arthritis.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and her representative not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

The issue before the Board involves a claim of entitlement to 
service connection for bilateral knee disability. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show that the Veteran received 
treatment for her right knee in December 1981.  She was later 
treated in October 1983 for patellar contusion.  She had 
complained of pain, soreness and stiffness in her left knee. 

Post service treatment records show that when she was first 
seen for her knees in December 1991, x-rays showed normal 
knees.  However, by January 2002, VA medical personnel 
diagnosed degenerative joint disease (DJD).

When the Veteran was seen for a VA examination in May 2006, 
she reported that her knees started to bother her in 
1982/1983 and that there was no specific injury.  She 
reported engaging in a lot of running, physical training and 
squat thrust exercises.  After interviewing and examining the 
Veteran, and after reviewing her claims file, the VA examiner 
diagnosed bilateral knees strain, right greater than left.  
The VA examiner noted that he did not have access to x-rays 
taken at another VA facility, but did acknowledge that the x-
rays reflected arthritis.  The VA examiner noted that the 
Veteran had a few injuries over the years and had more 
significant pain on the right at least since her recent 
injury in December 2005.  The VA examiner opined that the 
bilateral disability is not caused by or a result of the 
treatment of patellar contusion and infrapatellar tendonitis 
that were diagnosed in service.  The VA examiner explained 
that there were only two entries that reflected treatment of 
her knees in service.  The Board notes that there are no 
medical opinions of record stating otherwise

The Board acknowledges the Veteran's assertion that her 
bilateral knee disability is related to service.  In 
adjudicating a claim, the Board must assess the competence 
and credibility of lay statements of the Veteran.  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1137 
(Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009), the Federal Circuit reaffirmed that VA must 
consider the competency of lay evidence in order to determine 
if it is sufficient to establish a nexus. 

The Veteran is competent to report the types of symptoms she 
has experienced and the continuity of such symptoms.  
However, in the present case a medical examiner, with full 
knowledge of the Veteran's in-service injuries and 
treatments, and her self-reported history of bilateral knee 
disability, was nevertheless of the opinion that the 
Veteran's current bilateral knee disability is not causally 
related to service.  The Board finds the medical opinion to 
be entitled to more weight than the Veteran's statements made 
many years after the fact.  

To the extent that the Veteran is claiming a continuity of 
knee symptoms since service, the Board does not find such 
assertions to be credible.  They are simply inconsistent with 
the overall evidence of record.  In this regard, while not 
determinative by itself, it is also significant that a 
November 2006 VA treatment record shows that the Veteran 
reported that she was first seen for her knees post service 
as early as 1989, which would be 5 years after service.  This 
lengthy period without complaint or treatment after service 
also suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Accordingly, the one year presumption of in-
service incurrence for arthritis is not for application.

Furthermore, the Board acknowledges that at a May 2006 VA 
examination, the Veteran claimed that she reported her knee 
disability at her initial VA examination (which the Board 
notes would be the VA examination conducted in July 1985) and 
that she was told it was not service-connected.  However, the 
July 1985 VA examination report does not reflect that the 
Veteran had reported any knee disability.  

Furthermore, the Veteran had submitted claims for other VA 
benefits based on other disabilities that were received in 
March 1985, April 1989, September 1992, and December 1992.  
It was not until January 2006 when the Veteran's claim for 
entitlement to service connection for bilateral knee 
disability was received.  This suggests that the Veteran did 
not believe she had bilateral knee disability related to 
service until many years after service as the Board believes 
it reasonable to assume that the Veteran would have included 
a bilateral knee claim with her other earlier claims.  It is 
also significant that various medical reports associated with 
earlier claims for benefit did not include any complaints of 
bilateral knee disability.  In sum, the very records where it 
would be reasonable to assume that the Veteran would have 
reported knee symptoms are silent in that regard.  Any 
current assertions of a continuity of symptoms since service 
are inconsistent with the other evidence of record.  

It is clear that the Veteran sought treatment during service 
for knee complaints.  However, the preponderance of the 
evidence is against a finding that the inservice knee 
symptoms were manifestations or causes of her current knee 
disorders.  There is not only a failure to persuasively show 
a continuity of symptoms since service to link current 
disability with the inservice complaints, but there is a 
persuasive medical opinion against service connection.   

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


